DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-4, 7-9 and 13 are pending in this application and were examined on their merits.

The rejection of Claim(s) 1, 2, 3, 7, 9 and 13 under 35 U.S.C. § 103 as being
unpatentable over Zhong et al. (2014), cited in the IDS, and Von Recum et al. (1998), of record, has been withdrawn in view of the New rejections herein.

The rejection of Claims 1-4, 7-9 and 13 under 35 U.S.C. § 103 as being unpatentable over Zhong et al. (2014), cited in the IDS, and Von Recum et al. (1998), of record, as applied to Claims 1, 2, 3, 7, 9 and 13, and further in view of Meyer et al. (2011) and Holekamp et al. (2008), both cited in the IDS, has been withdrawn in view of the New rejections herein.



Claim Interpretation
With regard to Claim 1, the claim element “means” is modified by the functional
language “configured to”, with regard to Claim 8, the claim element “unit” is a generic
placeholder for “means” and is modified by the functional language “configured to”, with
regard to Claims 1 and 4, the claim element “device” is used as a generic placeholder
for “means” and is modified by the functional language “configured to”.

Claim Rejections - 35 USC § 112

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-4, 7-9 and 13 are newly rejected under 35 U.S.C. § 112(a) or 35 U.S.C. §112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. 





The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. 


Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word
“means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35
U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder
that is coupled with functional language without reciting sufficient structure to perform
the recited function and the generic placeholder is not preceded by a structural modifier.
Such claim limitation(s) is/are: “device” in Claims 1 and 4 and “unit” in Claim 8.

Because these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f)
or pre-AlA 35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the
corresponding structure described in the specification as performing the claimed
function, and equivalents thereof.  
1 and 4, the “readout device’ is being interpreted consistent with the Specification at Pg. 7, Paragraph [0088] of the published application, “To this end, the read-out device comprises the light receiver.  The light receiver is arranged such that its detection direction is perpendicular to the plane formed by the intersection between the retinal tissue and the light, in order to assure that the light receiver is configured to observe this plane.  For example the light receiver might include an optical microscope, the optical path of which is substantially perpendicular to the lightsheet, photomultipliers, photo amplifiers and/or camera systems like CCD-cameras, and the necessary optical components to detect the emitted fluorescent light’.

With regard to Claim 1, the “influencing means” is being interpreted consistent with the Specification at Pg. 9, Paragraph [0103] of the published application; “As illustrated schematically in FIG. 4 retinal tissue 410 may be embedded in influencing means 440 that constitute an environment, such as a solid body, a liquid, a matrix or a phase change material, whose mechanical properties, such as elastic modulus and/or viscosity and/or stress relaxation constants, are controllable.”  With regard to Claim 8, the “control unit” is being interpreted consistent with the Specification at Pg. 9, Paragraph [0109] of the published application; “The control unit may be implemented by a computer or server or any other processor suitable to carry out the below functions’.



e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 3, 7, 9 and 13 are newly rejected under 35 U.S.C. § 102(a)(1) as being anticipated by Zhong et al. (2014), cited in the IDS, as evidenced by Bahram et al. (2016).
Zhong et al. teaches a measurement device (recording chamber) comprising
retinal tissue grown from human induced pluripotent stem cells (CB-iPSC6.2 derived
RC), having a predetermined initial mixture of different cell types (ganglion, photoreceptors, amacrine and horizontal (Pg. 5, Fig. 3);

agarose gel having length/width/depth);
and photoreceptors that change electric potential in response to light stimulus
incident on the photoreceptors and a read-out device (patch-clamp) configured to
measure and graphically image the response of the photoreceptors via changes in
electrical potential (Pg. 10, Fig. 8 and Pg. 12, Column 2, Lines 24-44), and reading on
Claims 1 in part, 2, 3, 7 and 9.

Thus, under the interpretations under 35 U.S.C. § 112(f) above, the read-out device of Zhong et al. would be considered to be:
configured to measure as neuronal responses of the retinal tissue via changes in the electric potential generated by the retinal cells in response to a change in additional external influences exerted by the influencing means, and,
considered to be: configured to measure as neuronal responses of the retinal tissue image formation capabilities of the retinal tissue, in response to the additional influences exerted by the influencing means, as required by Claim 1;
the influencing means of Zhong et al. would be considered to: exert additional external influences such as physical, in particular mechanical and/or optical, and/or chemical influences to the neuronal tissue, as required by Claim 1;
and be considered to be:  configured to determine a shape of the neuronal tissue, as required by Claim 1.

et al. teaches that agarose is a thermosensitive hydrogel and a functional equivalent to PNIAAm (N-isopropylacrylamide) (Pg. 18, Fig. 13 and Pg. 19, Lines 9-10).

Therefore, giving the “influencing means” term its’ broadest reasonable interpretation in view of the Specification at Paragraphs [0099] and [0103], and further in view of the lack of written description for the term in the instant disclosure discussed above, the low melting point, thermosensitive agarose hydrogel of Zhong et al. as evidenced by Bahram et al. would be considered to exert a mechanical influence in the retinal cells/tissue as it provides a three-dimensional matrix structure that exerts a pressure on the embedded retinal tissue/cells, and whose mechanical properties (e.g., swelling, shrinking, etc.) are controllable by temperature after interaction with the retinal cells/tissue.  

With regard to the limitations of Claim 13, “wherein the predetermined initial shape of the neuronal tissue and the predetermined initial mixture of different cell types are obtained by a method comprising: developing organoid cells from stem cells; embedding the organoid cells into an environment with controllable mechanical properties; measuring the shape of the organoid cells either using optical techniques or from the impact of a mechanical interaction between the organoid cells and the environment on the environment;
comparing the measured shape of the organoid cells with a predetermined shape; inducing tissue growth and/or deformation in predetermined regions by adjusting 
these are product-by- process limitations defining how the instant predetermined initial shape of the neuronal tissue and/or the predetermined initial mixture of different cell types are obtained.

However, the instant predetermined initial shape of the neuronal/retinal tissue and/or the predetermined initial mixture of different cell types are the same as the
predetermined initial shape of the neuronal tissue and/or the predetermined initial
mixture of different cell types of the cited prior art, even if obtained by a different
process.  
The MPEP at 2113 I. and Il. states:
"[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product=by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985)
"The Patent Office bears a lesser burden of proof in making out a case of prima facie obviousness for product-by-process claims because of their peculiar nature" than when a product is claimed in the conventional fashion. In re Fessmann, 489 F.2d 742, 744, 180 USPQ 324, 326 (CCPA 1974)
Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 2, 3, 7, 9 and 13 are newly rejected under 35 U.S.C. § 103 as being
unpatentable over Zhong et al. (2014), cited in the IDS, in view of Bahram et al. (2016), and Sarkar et al. (2016).
This rejection is made for compact prosecution and in view of the lack of written description for the term  “influencing means” discussed above. If the “influencing means” has a specialized meaning and function and if the low melting point, thermosensitive agarose hydrogel of Zhong et al. as evidenced by Bahram et al. does not meet the limitations of the claimed “influencing means”  it would have been obvious for the reasoning provided below.

Zhong et al. teaches a measurement device (recording chamber) comprising

RC), having a predetermined initial mixture of different cell types (ganglion, photoreceptors, amacrine and horizontal (Pg. 5, Fig. 3) and having a three-dimensional
shape (tissue slice embedded in low-melting point agarose gel [therefore agarose hydrogel would meet the limitation of being an influencing means having a known, controllable form and exerting a physical external influence of determining the shape of the slice] having length/width/depth);




and photoreceptors that change electric potential in response to light stimulus
incident on the photoreceptors and a read-out device (patch-clamp) configured to
measure and graphically image the response of the photoreceptors via changes in
electrical potential (Pg. 10, Fig. 8 and Pg. 12, Column 2, Lines 24-44), and reading on
Claims 1 in part, 2, 3, 7 and 9.

Thus, under the interpretations under 35 U.S.C. § 112(f) above, the read-out device of Zhong et al. would be considered to be:
configured to measure as neuronal responses of the retinal tissue via changes in the electric potential generated by the retinal cells in response to a change in additional external influences exerted by the influencing means, and,
1;
the influencing means of Zhong et al. would be considered to: exert additional external influences such as physical, in particular mechanical and/or optical, and/or chemical influences to the neuronal tissue, as required by Claim 1;
and be considered to be:  configured to determine a shape of the neuronal tissue, as required by Claim 1.

Zhong et al. does not teach a measurement device wherein the influencing means (thermosensitive polymer) has a controllable form that can be changed after interaction with the retinal tissue, as required by Claim 1.
Bahram et al. teaches that agarose is a thermosensitive hydrogel and a functional equivalent to PNIAAm (N-isopropylacrylamide) (Pg. 18, Fig. 13 and Pg. 19, Lines 9-10).

Sarkar et al. teaches the use of the thermosensitive polymer NIPAAm (N-isopropylacrylamide) as a 3D cryogel scaffold for culturing cell spheroids wherein the viability in response to drug compounds is measured in the cell spheroids while embedded in the thermoresponsive hydrogel (Pg. 2553, Abstract and Pg. 2562, Fig. 5) and further teaches cryogels have highly tunable physicochemical properties, and that N-isopropylacrylamide can change form (shrink) in response to temperature and thus, 

It would have been obvious to those of ordinary skill in the art before the effective
filing date of the claimed invention to modify the measurement device of Zhong et al.
comprising retinal tissue/cells embedded in the thermoresponsive polymer agarose with the use of the N-isopropylacrylamide (pNIPAAm) temperature responsive polymer substrate as the embedding material as taught by Bahram et al. and Sarkar et al. above because this is no more than the use/substitution of a known technique/material (culture of tissue/cells in mechanically controllable pNIPAAm thermoresponsive polymer substrate for the purpose of measuring a cell property) to improve a similar device/method (retinal tissue embedded in the thermosensitive polymer agarose for purpose of measuring a cell property) in the same, predictable way
(retinal cell response is measured and cell proximity can be controlled by temperature change). The MPEP at 2141 C. Ill. states:
The key to supporting any rejection under 35 U.S.C. 103 is the clear articulation of the reason(s) why the claimed invention would have been obvious. The Supreme Court in KSR noted that the analysis supporting a rejection under 35 U.S.C. 103 should be made explicit. The Court quoting In re Kahn, 441 F.3d 977, 988, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006), stated that "‘[R]ejections on obviousness cannot be sustained by mere conclusory statements; instead, there must be some articulated reasoning with some rational underpinning to support the legal conclusion of obviousness.’" KSR, 550 U.S. at 418, 82 USPQ2d at 1396. Exemplary rationales that may support a conclusion of obviousness include:
(B) Simple substitution of one known element for another to obtain predictable results;
(D) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results;


invention would have been motivated to make this modification because this would
allow the practitioner to adjust the distance between the retinal cells/tissue, as taught by Sarkar et al. above.  There would have been a reasonable expectation of success in making this modification because both the Zhong et al. reference and Sarkar et al. reference are reasonably drawn to the same field of endeavor, that is, the culturing of cells and retention therein a thermosensitive polymer substrate for purposes of assaying cellular response.




With regard to the limitations of Claim 13, “wherein the predetermined initial shape of the neuronal tissue and the predetermined initial mixture of different cell types are obtained by a method comprising: developing organoid cells from stem cells; embedding the organoid cells into an environment with controllable mechanical properties; measuring the shape of the organoid cells either using optical techniques or from the impact of a mechanical interaction between the organoid cells and the environment on the environment;
comparing the measured shape of the organoid cells with a predetermined shape; inducing tissue growth and/or deformation in predetermined regions by adjusting the mechanical properties of the environment based on the comparison between the measured shape and the predetermined shape such as to minimize a difference 
these are product-by- process limitations defining how the instant predetermined initial shape of the neuronal tissue and/or the predetermined initial mixture of different cell types are obtained.

However, the instant predetermined initial shape of the neuronal/retinal tissue and/or the predetermined initial mixture of different cell types are the same as the
predetermined initial shape of the neuronal tissue and/or the predetermined initial
mixture of different cell types of the cited prior art, even if obtained by a different
process.  
The MPEP at 2113 I. and Il. states:
"[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product=by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985)
"The Patent Office bears a lesser burden of proof in making out a case of prima facie obviousness for product-by-process claims because of their peculiar nature" than when a product is claimed in the conventional fashion. In re Fessmann, 489 F.2d 742, 744, 180 USPQ 324, 326 (CCPA 1974)

Response to Arguments

Applicant's arguments filed 12/21/2021 have been fully considered but they are not persuasive. 

The Applicant argues that Zhong et al. does not teach a measurement device where the influencing means has a controllable form that can be changed after interaction with the retinal tissue and Von Recum et al. does not remedy this alleged deficiency as it is drawn to a change in property (hydrophobic/hydrophilic) of the hydrogel and not to a physical change which causes cell detachment (Remarks, Pg. 7, Lines 7-23 and Pg. 8, Lines 23-24 and Pg. 9, Lines 1-2).




This is not found to be persuasive for the following reasons, as discussed above, both Zhong et al. and Sarkar et al. are drawn to thermosensitive polymer hydrogels in which cells/tissue are embedded as well as measuring means to assay cell response to stimuli thereon.  In response to the Applicant’s argument that the thermally reversible hydrogel is drawn to a change in property and not to a physical change, the Examiner notes that Sarkar et al. teaches that thermally reversible hydrogels comprised of poly(N-isopropylacrylamide (PNIPAAm) undergo changes in physical form (i.e., swelling and shrinking) in response to temperature changes.  Thus, Zhong et al. in view of Bahram et al. teaches that agarose is a thermosensitive hydrogel with a controllable form, and the combination of Zhong et al. and Sarkar et al. as discussed above, would also result in a measurement device where the influencing means has a controllable form that can be changed physically after interaction with the retinal tissue/cells.

The Applicant argues that the cells of Von Recum et al. are not grown on or embedded in the thermally reversible polymer, but rather grown on standard flat bottom plates/dishes with a fixed form coated with the polymer.  Applicant concludes that the polymer coated plates/dishes do not have “an influencing means with a controllable form that can be changed after interaction with the retinal tissue” as claimed (Remarks, Pg. 8, Lines 1-22).
 


This is not found to be persuasive for the following reasons, initially the instant claims do not specify that the cells/retinal tissue be on or in the influencing means, merely that the influencing means may “interact with” the cells/retinal tissue.  Further, the Examiner notes that Von Recum et al. is not the basis for any current rejection.  The Examiner notes that both Zhong et al. and Sarkar et al. teach the embedding of cells/tissue in thermosensitive polymer hydrogels and thus, would have “an influencing means with a controllable form that can be changed after interaction with the retinal tissue” as claimed, in view of the Specification and lack of written description for the term in the instant disclosure.

The Applicant argues that the replacement of the “agarose embedded retinal tissue” of Zhong et al. with the “culture of retinal tissue/cells on a thermally responsive polymer substrate” by substitution is incorrect as it is impossible to embed the retinal cells/tissue of Zhong et al. in the thermoresponsive polymer hydrogel of Von Recum et al. above. 

 Applicant alleges that it would only be possible to place the retinal cells/tissue of Zhong et al. directly on the polymer treated dishes of Von Recum et al. which would not only not result in a combination having influencing means with a controllable form as claimed, but would not show the features of the claims ascribed to Zhong et al. due to the presence of the agarose gel.  
Applicant asserts that replacing the allegedly at least initially flexible agarose gel with an allegedly inflexible thermoresponsive hydrogel, would result in a device without that feature and not be considered a mere substitution (Remarks, Pg. 9, Lines 3-18).

This is not found to be persuasive for the following reasons, initially the instant claims do not specify that the cells/retinal tissue be on or in the influencing means, merely that the influencing means may “interact with” the cells/retinal tissue.  Further, the Examiner notes that Von Recum et al. is not the basis for any current rejection.  The Examiner notes that both Zhong et al. and Sarkar et al. teach the embedding of cells/tissue in thermosensitive polymer hydrogels and thus, would have “an influencing means with a controllable form that can be changed after interaction with the retinal et al. is inflexible to any degree.  The MPEP at 716.01(c) II. states:
The arguments of counsel cannot take the place of evidence in the record. In re Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965).


The Applicant argues that Von Recum et al. does not suggest that the thermoresponsive polymer can be used without fixing it to a culture dish, citing portions of the reference as teaching that the polymer needs to be stored desiccated and only dissolved to treat/coat the culture dish surface.  

Applicant concludes that it would therefore be impossible to embed retinal cells/tissues into the polymer as the reference only suggests that a planar surface is treated with polymer prior to cell culturing thereon (Remarks, Pg. 9, Lines 19-23 and Pg. 10, Lines 1-4).

This is not found to be persuasive for the following reasons, the Examiner notes that Von Recum et al. is not the basis for any current rejection.  The Examiner notes that both Zhong et al. and Sarkar et al. teach the embedding of cells/tissue in thermosensitive polymer hydrogels and thus, would have “an influencing means with a controllable form that can be changed after interaction with the retinal tissue” as claimed.

et al. were to detach from the thermally responsive polymer substrate of Von Recum et al. it would allegedly be detrimental to the measurements of Zhong et al. as solution changes would move the detached cells/tissue if an accidental drop in temperature occurred leading to unreliable results.  Applicant concludes that the skilled artisan would not therefore use the thermoresponsive polymer of Von Recum et al. in the methods of Zhong et al. (Remarks, Pg. 5-19).

This is not found to be persuasive for the following reasons, initially the Examiner notes that Von Recum et al. is not the basis for any current rejection.  
The Examiner notes that both Zhong et al. and Sarkar et al. teach the embedding of cells/tissue in thermosensitive polymer hydrogels and thus, would have “an influencing means with a controllable form that can be changed after interaction with the retinal tissue” as claimed.  That is, the material can be manipulated by changing temperature to provide a physical result (swelling or shrinking).  Therefore, the ordinary artisan would recognize that the temperature should be controlled so that the hydrogel physically changes when it was desired to do so.  A suggestion that a hypothetical “accidental” temperature drop would invariably lead to unreliable results is wholly the opinion of Applicant and unsupported by any evidence on the record.

Claims 1-4, 7-9 and 13 are newly rejected under 35 U.S.C. § 103 as being
et al. (2014), cited in the IDS, in view of Bahram et al. (2016), and Sarkar et al. (2016), as applied to Claims 1, 2, 3, 7, 9 and 13 above, and further in view of Meyer et al. (2011) and Holekamp et al. (2008), both cited in the IDS.

The teachings of Zhong et al., Bahram et al. and Sarkar et al. were discussed above.





None of Zhong et al., Bahram et al. or Sarkar et al. taught a measurement device, wherein the changes in electrical potential are caused by changes of cytoplasmic calcium ions in cells of the retinal tissue initiated by retinal photoreceptors and the cells comprise a calcium sensitive fluorescent dye or protein, and the read-out device is configured to measure by light-sheet microscopy, a distribution of the calcium sensitive fluorescent dye or protein within a measured part of the cells of the retinal tissue, as required by Claim 4;
or further comprising a control unit that is configured to compare the measured neuronal responses and/or the determined shape of the retinal tissue with predetermined responses and/or a predetermined shape of the retinal tissue, to generate, based on the comparison, a control signal, and to transmit the control signal to the influencing means; wherein the influencing means are configured to exert 8.

Meyer et al. teaches a method wherein retinal cells are grown from stem cells and comprising photoreceptors that change electric potential in response to stimulus and a read-out device (patch-clamp) configured to measure and graphically image the response of the photoreceptors via changes in electrical potential (Pg. 4, Lines 12-24);



and additionally, wherein the retinal cells can comprise a calcium sensitive fluorescent dye (Fura-2 AM) which produces measurable changes in concentration of cytoplasmic calcium/distribution of the calcium-sensitive dye within a measured part of the cells in response to changes in electrical potential due to light stimulus ,as measured by CCD camera (Pg. 4, Lines 25-32).

Holekamp et al. teaches a measurement device (Pg. 663, Figs. 1A and 1C) comprising;
a measurement device comprises a computer (thus meeting the limitations of a control unit configured to compare the measured neuronal responses and/or the determined shape of the neuronal tissue with predetermined neuronal responses and/or a predetermined shape of the neuronal tissue, to generate, based on the comparison, a control signal, and to transmit the control signal to the influencing means) and,




the read-out device/OCPI microscope is configured to: measure a distribution of the calcium sensitive fluorescent dye within a measured part of the cells of the neuronal tissue, determine changes in the concentration of cytoplasmic calcium ions within the measured part of the cells from the measured distribution of the calcium sensitive fluorescent dye, and to determine the changes in the electric potential within the measured part of the cells from the determined changes in the concentration of cytoplasmic calcium ions (Pg. 664, Fig. 2 and Pg. 669, Column 2, Lines 5-10);
and additionally that OCPI microscopy permits fast imaging at high signal to noise ratios, making it well-suited for detection and quantification of neuronal activity in intact, three-dimensional tissues and its minimal photobleaching permits optical recordings to be made over long times.










It would have been obvious to those of ordinary skill before the effective filing
date of the claimed invention to modify the measurement device (recording chamber) of
Zhong et al., Bahram et al. and Sarkar et al. comprising retinal cells/tissue grown from human induced pluripotent stem cells, the retinal tissue comprising photoreceptors that change electric potential in response to light stimulus incident on the photoreceptors and a read-out device (patch-clamp) configured to measure and graphically image the response of the photoreceptors via changes in electrical potential with the use of retinal cells comprising a calcium sensitive fluorescent dye suitable for detecting changes in the concentration of cytoplasmic calcium in the cells in response to light stimulus and as measured by a CCD camera as taught by Meyer et al. because this is no more than the simple substitution of one known element (retinal cells loaded with fluorescent calcium dye) for another (retinal cells) to obtain predictable results (optical measurement of cell

The key to supporting any rejection under 35 U.S.C. 103 is the clear articulation of the reason(s) why the claimed invention would have been obvious. The Supreme Court in KSR noted that the analysis supporting a rejection under 35 U.S.C. 103 should be made explicit. The Court quoting In re Kahn, 441 F.3d 977, 988, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006), stated that "‘[R]ejections on obviousness cannot be sustained by mere conclusory statements; instead, there must be some articulated reasoning with some rational underpinning to support the legal conclusion of obviousness.’" KSR, 550 U.S. at 418, 82 USPQ2d at 1396. Exemplary rationales that may support a conclusion of obviousness include:
(B) Simple substitution of one known element for another to obtain predictable results;




It would have been further obvious to those of ordinary skill in the art before the
effective filing date of the claimed invention that as Zhong et al. teaches the use of
patch-clamp to detect changes in electrical potential in retinal cells in response to light
stimulus and the Meyer et al. teaching that patch-clamp and calcium imaging with
calcium sensitive fluorescent dye may be utilized in retinal cells to detect changes in the
electrical potential of cells due to stimulus, in particular light stimulus with regard to the
use of the calcium sensitive fluorescent dye, the two methods are art-recognized
equivalent techniques of assessing the change in electrical potential in retinal cells in
response to light stimulus.  The MPEP at 2144.06 C. III. states:
The key to supporting any rejection under 35 U.S.C. 103 is the clear articulation of the reason(s) why the claimed invention would have been obvious. The Supreme Court in KSR noted that the analysis supporting a rejection under 35 U.S.C. 103 should be made explicit. The Court quoting In re Kahn, 441 F.3d 977, 988, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006), stated that "‘[R]ejections on obviousness cannot be sustained by mere KSR, 550 U.S. at 418, 82 USPQ2d at 1396. Exemplary rationales that may support a conclusion of obviousness include:
(B) Simple substitution of one known element for another to obtain predictable results;
(D) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results;

Those of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to make this modification in order to both electrically and visually detect changes in the retinal cells/tissue in response to light stimulus.

It would have been further obvious to those of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Zhong et al., Bahram et al. and Sarkar et al. and Meyer et al. comprising retinal tissue further comprising a calcium- sensitive fluorescent dye, a read-out device (CCD camera) configured to measure by microscopy a distribution of the calcium sensitive dye within part of the cells with the use of a measurement device comprises a computer (thus meeting the limitations of a control unit configured to compare the measured neuronal responses and/or the determined shape of the neuronal tissue with predetermined neuronal responses and/or a predetermined shape of the neuronal tissue, to generate, based on the comparison, a control signal, and to transmit the control signal to the influencing means) and a read- out device (high-speed fluorescence light-sheet OCPI microscope/light receiver configured to measure neuronal responses of the neuronal tissue via changes in the electric potential caused by changes in the concentration of 

because this is no more than the application of a known technique (computer
analyzed OCPI microscopy of fluorescent calcium dye in neural/retinal cells) to a known
device (CCD camera microscopy of fluorescent dye in neural cells) ready for
improvement to yield predictable results (device comprising control unit/computer, read-
out means/OCPI microscope and calcium dye loaded retinal cells). The MPEP at 2141
C. Ill. states:
The key to supporting any rejection under 35 U.S.C. 103 is the clear articulation of the reason(s) why the claimed invention would have been obvious. The Supreme Court in KSR noted that the analysis supporting a rejection under 35 U.S.C. 103 should be made explicit. The Court quoting In re Kahn, 441 F.3d 977, 988, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006), stated that "‘[R]ejections on obviousness cannot be sustained by mere conclusory statements; instead, there must be some articulated reasoning with some rational underpinning to support the legal conclusion of obviousness.’" KSR, 550 U.S. at 418, 82 USPQ2d at 1396. Exemplary rationales that may support a conclusion of obviousness include:
 (D) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results;

Those of ordinary skill in the art before the effective fling date of the claimed
invention would have been motivated to make this modification because Holekamp et
al. teaches that OCPI microscopy permits fast imaging at high signal to noise ratios,
making it well-suited for detection and quantification of neuronal activity in intact, three-
dimensional tissues and its minimal photobleaching permits optical recordings to be
made overlong times.  Further, the technological requirements for OCPI microscopy
are not prohibitive, requiring only the microscope, a laser and CCD camera, such as
taught by Meyer et al. above.  

There would have been a reasonable expectation of success in making these
combinations because all of the references are drawn to methods and/or devices for the
analysis of the electrochemical response of neural/retinal cells to stimuli.

Response to Arguments

Applicant's arguments filed 12/21/2021 have been fully considered but they are not persuasive. 

The Applicant argues that neither Zhong, Meyer or Holekamp suggest or teach
measuring changing neuronal responses in response to the additional external


This is not found to be persuasive for the following reasons, the Examiner notes
that the instant invention is drawn to a device/apparatus and not to a method of
operating said device/apparatus.  The Examiner notes that all of the structural features
of the claimed apparatus are met by the combined prior art, as interpreted under
means-plus-function as discussed in the instant rejections herein.  The Examiner addressed at length above, the Applicant’s arguments above with regard to both the Zhong et al. and the Von Recum et al. reference, again noting that the reference is no longer the basis for any current rejection
Conclusion

No claims are allowed.

Any inquiry concerning this communication or earlier communications from the Examiner should be directed to PAUL C MARTIN whose telephone number is (571)272-3348. The Examiner can normally be reached Monday-Friday 12pm-8pm EST.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 

If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Sharmila G Landau can be reached on (571) 272-0614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. 

To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PAUL C MARTIN/Examiner, Art Unit 1653                                                                                                                                                                                                        /SHARMILA G LANDAU/Supervisory Patent Examiner, Art Unit 1653